DETAILED ACTION
                                Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-8 are presented for examination.



                                    Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file. 

                                                                       
                            Information Disclosure Statement
The references listed in the information disclosure statement (IDS) submitted have been considered. The submission complies with the provisions of 37 CFR 1.9 /. Form PTO-1449 is signed and attached hereto.

		Specification
The specification filed on 03/10/21 are accepted.

                                  Quayle Action

This application is in condition for allowance except for the following formal matters:   
The drawings are objected to because the unlabeled boxes shown in Fig. 2, 3, and 4 should be provided with descriptive text labels. The drawings should have descriptive, as well as, numeric labels. This may be beneficial to the applicant should the application be patented. It provides a quicker and clearer idea what the invention is drawn to for patent searchers and examiners. 
Appropriate correction is required. 

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

				Allowable Subject Matter
1.	Claims 1-8 are allowed.  
	The following is an examiner’s statement of reasons for allowance:
	As per claim 1:

The prior art of record named, Planjery et al. (US-8458556) describes multilevel decoders for low-density parity-check (LDPC) codes is presented. These decoders are much lower in complexity compared to the standard belief propagation (BP) decoder. Messages utilized by these decoders are quantized to certain levels based on the number of bits allowed for representation in hardware. A message update function specifically defined as part of the invention, is used to determine the outgoing message at the variable node, and the simple min operation along with modulo 2 sum of signs is used at the check node. A general methodology is provided to obtain the multilevel decoders, which is based on reducing failures due to trapping sets and improving the guaranteed error-correction capability of a code. Hence these decoders improve the iterative decoding process on finite length graphs and have the potential to outperform the standard floating-point BP decoder in the error floor region (see abstract) 

The prior art of record named, Yamagishi (US-7676734) describes a decoding apparatus for decoding the low density parity check code using a message passing algorithm configured for propagating messages between a number of check nodes and a number of variable nodes, the check and variable nodes corresponding to the low density parity check code. The message is set as a log likelihood ratio having, as a base, a real number a which is a power of 2. The decoding apparatus includes a check node processing calculating unit for receiving a first message delivered from a variable node to a check node to calculate a second message delivered from the check node to the variable node, and a variable node processing calculating unit for receiving the second message calculated by the check node processing calculating unit to calculate the first message. The check node processing calculating unit includes a first converting circuit for converting an absolute value x of the first message into a value of the power of 2 to output the value.
The claims of the present application are directed towards an improved method of quantizing an analogue value into three-level-signals and further decoding to iteratively update bit node messages as detailed in independent claims 1 and 8. These concepts are not taught or suggested by the prior arts. Therefore claims 1 and 8 are allowed. Respective dependent claims are allowed at least based on dependency.
                                  Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phonenumber for the organization where this application or proceeding is assigned is(703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Esaw T Abraham/
Primary Examiner, 
Art Unit 2112